



FIRST AMENDMENT TO THE
AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT
OF STRATUS KINGWOOD PLACE, L.P.




This First Amendment to the Amended and Restated Limited Partnership Agreement
of Stratus Kingwood Place, L.P. (this “First Amendment”) is made and entered
into by STRATUS NORTHPARK, L.L.C., a Texas limited liability company (the
“General Partner”), to be effective as of October 31, 2018 (the “Effective
Date”).
R E C I T A L S:
A.    STRATUS KINGWOOD PLACE, L.P., a Texas limited partnership (the
“Partnership”), is governed by that certain Amended and Restated Limited
Partnership Agreement of Stratus Kingwood Place, L.P. dated effective as of
August 3, 2018 (the “Partnership Agreement”).
B.    The Partnership has admitted Ross L. Vaughan and Jeffery L. Smith as
additional Class B Limited Partners in accordance with Section 4.3(c) of the
Partnership Agreement.
C.    Pursuant to the authority granted to the General Partner in Section 4.3(c)
of the Partnership Agreement, the General Partner desires to amend the
Partnership Agreement as set forth in this First Amendment.
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
contained in this First Amendment, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Partnership Agreement is hereby amended as follows:
1.    Amendment to Exhibit “A”. Exhibit “A” of the Partnership Agreement is
hereby replaced with the Exhibit “A” attached hereto and incorporated herein.
2.    Signature Pages. The signature pages to the Partnership Agreement for Ross
L. Vaughan and Jeffery L. Smith are attached hereto as Exhibit “B” and
incorporated herein (the “Signature Pages”). The Signature Pages are hereby
attached to the Partnership Agreement.
3.    Ratification of Partnership Agreement, As Amended. Except as amended by
this First Amendment, the Partnership Agreement is hereby ratified, confirmed
and approved.


GENERAL PARTNER:
STRATUS NORTHPARK, L.L.C., a Texas limited liability company, General Partner




By:
/s/ Erin D. Pickens

Erin D. Pickens, Senior Vice President


    

--------------------------------------------------------------------------------





EXHIBIT “A”


TO THE FIRST AMENDMENT TO THE
AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT
OF STRATUS KINGWOOD PLACE, L.P.


Partners’ Capital Interests, Voting Interests,
and Capital Contributions through October 31, 2018






Partners
Capital
   Interest(1)
Voting
   Interest(1)
Capital
   Contributions(1)
 
 
 
 
General Partner:
 
 
 
 
 
 
 
   Stratus Northpark, L.L.C.
0.1268
%
0.1268
%


$15,000


 
 
 
 
Class A Limited Partner:
 
 
 
 
 
 
 
   Stratus Properties Operating Co., L.P.
6.9191
%
6.9191
%
 $818,798(2)


 
 
 
 
Class B Limited Partners:
 
 
 
 
 
 
 
   Blue Bird DE LP
6.3378
%
6.3378
%


$750,000


   Botierra, LLC
42.2519
%
42.2519
%


$5,000,000


   Druid Hills Capital, LLC
8.4504
%
8.4504
%


$1,000,000


   GRQ123 Enterprises, LLC
7.0392
%
7.0392
%


$833,000


   GRS123, LLC
4.7914
%
4.7914
%


$567,000


   JBM Trust
8.4504
%
8.4504
%


$1,000,000


   JDJIV Trust Partners
2.1126
%
2.1126
%


$250,000


   LCHM Holdings, LLC
8.4504
%
8.4504
%


$1,000,000


   LMJ Trust Partners
2.1126
%
2.1126
%


$250,000


   Ross L. Vaughan
1.4788
%
1.4788
%


$175,000


   Jeffery L. Smith
1.4788
%
1.4788
%


$175,000


 
 
 
 
   Class B Limited Partners Subtotal:
92.9541
%
92.9541
%


$11,000,000


 
 
 
 
Total:
100.00
%
100.00
%


$11,833,798





(1)
Reflects Capital Interests, Voting Interests, and Capital Contributions through
October 31, 2018 (using $818,798 for the Class A Limited Partner for purposes of
calculating percentages and subtotals).



(2)
Reflects actual amount of Capital Contributions through September 30, 2018. As
provided in Article 4 the Partnership Agreement, the Class A Limited Partner
will be making additional Capital Contributions and the Capital Interests and
Voting Interests will be adjusted based on the relative total Capital
Contributions of the Partners.



    2

--------------------------------------------------------------------------------





EXHIBIT “B”


TO THE FIRST AMENDMENT TO THE
AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT
OF STRATUS KINGWOOD PLACE, L.P.




[Attached to this cover page are the signature pages to the Partnership
Agreement
for Ross L. Vaughan and Jeffery L. Smith.]


    3

--------------------------------------------------------------------------------





COUNTERPART SIGNATURE PAGE
TO AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT
OF STRATUS KINGWOOD PLACE, L.P.
By execution of this counterpart signature page, the undersigned named limited
partner hereby becomes a Class B Limited Partner of STRATUS KINGWOOD PLACE,
L.P., a Texas limited partnership (the “Partnership”), pursuant to the Amended
and Restated Limited Partnership Agreement of the Partnership (the “Agreement”).
The undersigned hereby agrees to be bound by all of the terms and conditions of
the Agreement and authorizes the General Partner to attach this counterpart
signature page to the Agreement and, when so attached with the signature pages
of all of the Partners, such Agreement will constitute one and the same document
as if all signatories had originally signed thereon.
Dated: October 30, 2018.
 
 
 
 
CLASS B LIMITED PARTNER:
 
 
By:
 
/s/ Additional Class B Limited Partners listed on Exhibit “A”
 
 
 

JOINDER OF SPOUSE, IF APPLICABLE
The undersigned, being the spouse of a Class B Limited Partner whose signature
appears above, subscribes his or her name as evidence of agreement and consent
to the Amended and Restated Limited Partnership Agreement of Stratus Kingwood
Place, L.P., and the dispositions made of the partnership interests in Stratus
Kingwood Place, L.P. referred to in the Amended and Restated Limited Partnership
Agreement, and to all other provisions thereof.
Dated: [                        ], 2018.
 
 
SPOUSE:
 
Printed Name:                                   
                                        
Spouse of:                                   
                                                





    4